— An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Daniel P. FitzGerald, J., at plea; Charles H. Solomon, J., at sentence), rendered on or about October 6, 2009, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, it is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed. Concur — Saxe, J.P., Friedman, DeGrasse, Freedman and Abdus-Salaam, JJ.